Citation Nr: 0706891	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


What evaluation is warranted from September 1, 2001 for a 
lumbosacral strain with degenerative changes?

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits on 
appeal.  The case was remanded in July 2004.
 
In August 2003 service connection for a osteochondral 
lesion/arthrosis of the left knee.  Hence, the claim of 
entitlement to service connection for a left knee disorder is 
no longer at issue.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's chronic 
lumbosacral strain was not manifested by muscle spasm on 
extreme forward bending, with a unilateral loss of lateral 
spine motion.

2.  Since September 26, 2003, the veteran's lumbosacral 
strain has not been manifested by forward flexion of the 
thoracolumbar spine less than 60 degrees; or a combined range 
of thorocolumbar motion less than 120 degrees, by muscle 
spasm or guarding enough to result in an abnormal gait or 
spinal contour.

3.  A right knee condition is not shown by competent medical 
evidence to have a nexus to service.

CONCLUSIONS OF LAW

1. Since September 1, 2001, the criteria for an evaluation in 
excess of 10 percent for a lumbosacral strain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2006).

2.  A right knee condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103(A), 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 
correspondence and the June 2003 statement of the case  
fulfills the provisions of 38 U.S.C.A. § 5103(a) save in the 
case of the increased rating claim for a failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the benefit sought on appeal; and save in 
the case of the service connection claim to provide notice 
regarding the rating or effective date warranted.  The claims 
were thereafter readjudicated in the August 2005 supplemental 
statement of the case.  In this case, the failure to provide 
notice of the type of evidence necessary to establish an 
effective date or disability rating for the benefit sought on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims. Hence, any questions 
regarding what effective date would be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.


I.  What evaluation is warranted from September 1, 2001 for a 
lumbosacral strain claimed as low back pain?

Background

Noting evidence of chronic low back pain, the RO in a 
February 2002 rating decision granted service connection for 
a lumbosacral strain claimed as low back pain and assigned a 
non-compensable rating effective September 1, 2001.

In an August 2003 rating decision, the RO granted an increase 
for the veteran's lumbosacral strain and assigned a 10 
percent disability rating effective September 1, 2001.


In January 2002, the veteran underwent a VA examination and 
reported low back pain for the past 15 years without any 
specific injury.  The veteran stated that it never went away, 
but stayed as a constant ache, which occasionally worsened.  
The veteran reported the worsening was not related to any 
specific activity, but may be related to posture, sitting 
being worse than standing.  He had been treated with oral 
medication and physical therapy, but no injections or 
surgery.  The veteran stated the pain was sometimes 
accompanied by tingling on the right side, which extended 
from the lateral thigh down into the lateral toes.  He denied 
any weakness.  

Upon physical examination, the examiner reported the low back 
range of motion was very normal.  He was able to touch his 
toes.  Flexion was at least 75 degrees, extension 30 degrees, 
and lateral bending 35 degrees in each direction.  Straight 
leg testing in both sitting and supine positions was very 
normal.  Deep tendon reflexes were present, normal and equal 
at the patellae.  Toe strength in both extension and flexion 
was normal.   The examiner diagnosed a lumbosacral strain.  

In July 2004, the VA Appeals Management Center (AMC) sent a 
letter to the veteran requesting additional information 
concerning the development of his claim.  The veteran did not 
respond. 

In June 2005, the veteran underwent a VA examination and 
reported daily, constant, low back pain.  There was no 
radiation.  The veteran complained of numbness in the right 
leg, as well as sometimes on the left, on the lateral surface 
going down to the toes with foot numbness.  The veteran did 
not use a brace, cane or crutch.  There was no physician-
directed bed rest.  He was unable to participate in sports, 
bend to the floor, squat, or twist quickly.  The veteran 
worked as an aircraft technical analyst with no job 
restrictions except crawling and reaching.  The veteran 
reported his back pain flared approximately twice per month 
lasting one to weeks.

The examiner reported extensively reviewing the claims file 
and noted that x-ray studies in 2001 revealed disc space 
narrowing at L5-S1 and osteophytes at L4-L5.  A September 
2003 MRI showed facet arthrosis at L4-5 with broad-based 
left-sided disc protrusion, producing slight effacement of 
the left L5 nerve root, and moderate stenosis of the left L4 
neural foramen and marked degenerative changes at L5-S1 with 
severe stenosis of the bilateral L5 neural foramina, right 
greater than left.  

Physical examination of the thorocolumbar spine revealed 
normal curvatures with no tenderness or spasm.  The veteran 
had left and right lateral bending of 0-25 degrees, extension 
of 0-25 degrees, flexion was 0-90 degrees, right and left 
rotation of 0-70 degrees, with pain on all ranges of motion.  
There was no diminution with repetitive testing.  Straight 
leg raising bilaterally was negative and motor strength was 
5/5 throughout the lower extremities. Deep tendon reflexes 
were 2+ throughout the lower extremities.  There was no 
evidence of atrophy in the lower extremities.  The examiner 
reported there were no flare-ups on any of the above joints 
except as mentioned and all the above joints had no 
additional limitations by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The examiner diagnosed 
the veteran with spondylosis and disc disease with a clear 
onset in service.  

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including lumbosacral 
strain under Diagnostic Code 5237.  The new criteria for 
rating a lumbosacral strain became effective September 26, 
2003.  The supplemental statement of the case issued in 
August 2005 notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran has appealed the initial 10 percent rating that 
was assigned for a lumbosacral strain; he is essentially 
asking for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

The Board notes that the RO assigned Diagnostic Code 5010 to 
the veteran's service-connected disability for the time 
period since September 26, 2003.  In the absence of objective 
evidence of trauma, this code is inappropriate and the 
assignment of Diagnostic Code under a lumbosacral strain is 
most appropriate under these circumstances. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warranted a 20 percent disability 
evaluation.
 
Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

In this case, prior to September 26, 2003, the appellant's 
lumbosacral strain was evaluated as 10 percent disabling.  
Significantly, however, there is no evidence prior to 
September 26, 2003, that the strain was manifested by muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion.  Further, since September 26, 2003, the 
lumbosacral strain has not been manifested by forward flexion 
of the thoracolumbar spine less than 60 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As such, the preponderance 
of the evidence is against assigning a rating in excess of 10 
percent prior to September 26, 2003.
 
Therefore, the claim is denied.
 

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for a lumbosacral strain.  
He is not, for example, service connected for an 
intervertebral disc syndrome.  Hence,  consideration of these 
other codes is not in order.  Therefore, the benefit sought 
on appeal is denied.
 
In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use been clinically demonstrated.  Hence, 
an increased rating under these regulations is not in order. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Entitlement to service connection for a right knee 
condition.

Background

The service medical records indicated in May 1985 the veteran 
reported pain in his right knee with no known injury.  The 
veteran was diagnosed with tendonitis.  He was profiled for 
30 days,  A follow-up examination was conducted and the 
veteran reported feeling "100% better" with mild pain upon 
climbing.  The examiner notated range of motion was within 
normal limits, the knee was non-tender to palpitation, the 
ligaments were intact.  The diagnosis was right knee pain, 
resolved. 

At a January 2002 VA examination the veteran reported knee 
pain for the prior ten years.  Physical examination revealed 
normal knees, without swelling or instability.  There was a 
full range of motion.  No pertinent diagnosis was offered.
 
In August 2002, the veteran reported bilateral knee pain on-
going for a month and was diagnosed with left knee pain.  
There was no diagnosis of the right knee.

In October 2002, the veteran was seen at the Charleston Air 
Force Base where he reported bilateral knee pain, left 
greater than the right.  No nexus opinion was offered.

In November 2002, the veteran reported bilateral knee pain, 
complaining the left knee had greater pain than the right.  
There was no history of injury.  While the left knee was 
diagnosed with varus arthrosis with what appeared to be a 
punctuate lesion of the medial femoral condyle, no diagnosis 
was noted for the right knee.

In June 2005, the veteran underwent a VA examination where he 
reported pain in his right knee, which he stated began 
approximately 10 years ago while in-service.  The veteran 
reported pain all day with the knee swelling but not locking 
or buckling.  The examiner diagnosed the veteran with 
patellar femoral syndrome of the right knee.  X-ray studies 
revealed no evidence of an acute bone or joint abnormalities 
involving the right knee.  The examiner notated there was no 
documentation in the medical record of the veteran being 
seen, evaluated or treated for patellofemoral syndrome while 
in-service.  The examiner concluded if new evidence were to 
be presented, he would be happy to review them, and consider 
changing his opinion.



Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.



Analysis

The above-cited medical evidence, clearly shows that the 
veteran has a right knee disorder.  The medical evidence, 
however, does not include an opinion linking the veteran's 
right knee condition to his service.

Indeed, a VA physician who examined the appellant in June 
2005 opined that there was no documentation in the medical 
records of the veteran being seen or evaluated or treated for 
a patellofemoral syndrome while in service.  The examiner 
notated at the beginning of the examination that he had 
reviewed the claims file extensively prior to examining the 
veteran. In light of the foregoing, the preponderance of the 
evidence is shown to be against the claim, and the benefit 
sought on appeal cannot be granted.

The Board has considered the assertions made by the appellant 
indicating that the right knee disorder was incurred in 
service. To the extent that the statement has been provided 
to establish that any current right knee disorder is 
attributable to service, those statements amount to opinions 
about a matter of medical causation. There is no indication 
from the record that the veteran has any medical expertise. 
As a lay person, he is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the competent probative evidence is 
against finding that a right knee disorder had its onset in-
service, and that any current right knee disorder is related 
to any incident or incidents of service. Accordingly, service 
connection for a right knee disorder is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
lumbosacral strain claimed as low back pain since September 
1, 2001 is denied.

Entitlement to service connection for a right knee condition 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


